Citation Nr: 9934970	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  95-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
a low back disability.

2.  Entitlement to an evaluation greater than 10 percent for 
a left elbow disability.

3.  Entitlement to an increased (compensable) rating for a 
left middle finger disability.

4.  Entitlement to an increased (compensable) rating for a 
left shoulder disability.

5.  Entitlement to service connection for a bilateral hearing 
loss disability.

6.  Entitlement to service connection for a right toe 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty for over 20 years, retiring 
in December 1993.  

This appeal first arose before the Board of Veteran's Appeals 
(Board) from a rating decision rendered in August 1994 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
low back disability, a left elbow disability, a left middle 
finger disability, a left shoulder disability, a right little 
finger disability, lipoma scar of the back disability, a 
right knee disability, and a kidney stone disability, which 
were evaluated as noncompensable, and denied service 
connection for a bilateral hearing disorder and a right 
little toe disorder.  Our March 1999 decision remanded this 
matter for due process development.  That action being 
completed, it is again presented for our review.  

The Board notes that the veteran perfected an appeal to the 
issue of a left middle finger disability that was 
subsequently referred to as a right middle finger disability 
in the hearing officer's decision dated July 1996.  As this 
is a clear typographical error, it does not implicate the 
issue of the veteran's left middle finger disability.  Also, 
that decision shows that the evaluation for his back 
disability was increased to 20 percent disabling, and that 
his left elbow disability was increased to 10 percent 
disabling.  Although the hearing officer's ratings increased 
the veteran's evaluations, the ratings remain less that the 
maximum benefit available, and thus that decision does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In addition, the veteran submitted claims concerning a right 
little finger disability, a right leg disability, a kidney 
stone disability, a left knee disability, a right knee 
disability and a lipoma back scar disability.  We refer these 
claims to the RO for the appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims concerning low back disability, left 
elbow disability, left middle finger disability, left 
shoulder disability, and right toe disability has been 
developed.

2.  A low back disability is manifested primarily by slight 
limitation of motion and mild pain.  

3.  A left elbow disability is manifested primarily by 
swelling; no limitation of motion is shown.  

4.  A left middle finger disability consists of complaints of 
deformity; no limitation of motion or abnormal alignment is 
shown to be manifested.

5.  A left shoulder disability is manifested primarily by a 
scar; no limitation of motion is shown.  

6.  A bilateral hearing loss disability is not shown.  

7.  The veteran has a right little toe scar which was 
incurred during service.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for a low back disability are not met.  38 U.S.C. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, § 4.71a 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5294, and 5295 
(1999).

2.  The criteria for an evaluation greater than 10 percent 
for a left elbow bursitis disability are not met.  38 U.S.C. 
§ 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, § 4.71a 
Diagnostic Codes 5019, 5202, 5206, 5207, 5209, 5210, 5211, 
5212, and 5213 (1999).

3.  The criteria for an increased (compensable) disability 
rating for a left middle finger disability are not met.  
38 U.S.C. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
§ 4.71a Diagnostic Code 5226 (1999).

4.  The criteria for an increased (compensable) disability 
rating for a left shoulder disability are not met.  38 U.S.C. 
§ 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, § 4.71a 
Diagnostic Codes 5200, 5201, 5202, and 5203 (1999).

5.  A claim for service connection for a bilateral hearing 
loss disability is not well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1999).

6.  A right little toe scar is proximately due to or the 
result of a service connected disease or injury.  38 U.S.C. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.310(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation greater than 20 percent for 
a low back disability.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), has been satisfied, with regard to this 
claim.

The veteran was awarded service connection for a back 
disability, in a rating decision dated August 1994, after a 
review of the evidence then of record.  Specifically, the RO 
noted that the veteran's service medical records (SMRs) 
indicated a history of back pain during service, and that he 
experienced left shoulder pain due to this condition.  In a 
subsequent rating action, the RO increased the evaluation of 
the veteran's bask disability to 20 percent disabling.

As indicated above, the veteran contends that the rating 
currently in effect does not adequately reflect the severity 
of his low back disability.  After a review of the record, 
the Board finds that the evidence does not support his 
contentions, and that an increased evaluation for his back 
disability is not warranted.

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (Schedule).  These criteria are based on the average 
impairment of earning capacity, 38 U.S.C. § 1155 (West 1991 & 
Supp. 1999), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4, § 4.130 
(1999).  Disabilities of the spine are evaluated under rating 
criteria that contemplate residuals of vertebra fracture 
(Diagnostic Code 5285), complete bony fixation of the spine 
(Diagnostic Code 5286), ankylosis of the spine, Diagnostic 
Code 5289 (lumbar), limitation of motion of the spine, 
Diagnostic Code 5292 (lumbar), intervertebral disc syndrome 
(Diagnostic Code 5293), sacro-iliac injury and weakness 
(Diagnostic Code 5294), and lumbosacral strain (Diagnostic 
Code 5295).  

The veteran's current 20 rating contemplates moderate 
intervertebral disc syndrome.  A 40 percent rating is 
contemplated for severe intervertebral disc syndrome, where 
recurring attacks are present with little intermittent 
relief.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, is 
evaluated as 60 percent disabling. 

A 100 or 60 percent evaluation is assignable where residuals 
of vertebra fracture are present under Diagnostic Code 5285, 
or where there is complete bony fixation of the spine, under 
Diagnostic Code 5286.  Additionally, ankylosis of the lumbar 
spine is evaluated under Diagnostic Code 5289.  Unfavorable 
ankylosis contemplates a 50 percent evaluation, while 
favorable ankylosis contemplates a 40 percent evaluation.  
Additionally, severe limitation of motion of the lumbar spine 
is contemplated by Diagnostic Code 5292, and is evaluated as 
40 percent disabling.  Severe sacro-iliac injury and 
weakness, under Diagnostic Code 5294; or severe lumbosacral 
strain, under Diagnostic Code 5295, contemplates a 40 percent 
evaluation.   

Additionally, ratings under Diagnostic Code 5010 and 
Diagnostic Code 5003 may also apply where traumatic arthritis 
or degenerative arthritis is present.  Those criteria 
stipulate that arthritis will be evaluated under the 
limitation of motion criteria for the specific joints 
involved; where limitation of motion is noncompensable, a 10 
percent rating is to be combined for application of each 
major joint group or group of minor joints.  In the absence 
of limitation of motion, a 20 percent rating will be assigned 
where there is x-ray evidence of involvement of 2 or more 
major or minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent evaluation assigned when 
there is no occasional incapacitating exacerbations.

In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims (the Court) held that when the veteran has 
testified under oath to increasing pain on use, and where 
there was medical evidence substantiating these 'flare-ups', 
that when musculoskeletal system disabilities are evaluated, 
pain on use and factors under 38 C.F.R. §§ 4.40 and 4.45 are 
to be considered along with the criteria set forth in the 
diagnostic codes to determine the level of functional 
impairment.  8 Vet. App. 202, 206 (1995).

The report from a lumbar spine scan, dated November 1995, 
lists an impression of "evidence of degenerative disc 
disease and disc bulges at L4-5 and L5-S1.  No disc 
herniations and no stenosis seen", and "bilateral facet 
hypertrophy at the L3-4, L4-5, and L5-S1 levels without 
significant neural foraminal narrowing."    

The evidence reflects that the veteran indicated that he 
first injured his back by stepping in a hole during service, 
in the report of a VA rating examination dated January 1996.  
On objective examination, his carriage was erect, posture was 
normal, and gait was normal.  The examiner also found that 
"the lumbar lordosis is normal but he self-restricts his 
forward bend at 40 degrees measured, [his] arch backward is 
20 degrees measured, right and left tilt is 20/20 degrees 
measured and rotation is 30/30 degrees measured."  The 
pertinent diagnosis was "[l]ow back condition, resolved to 
degenerative joint disease L4-5, L5-S1, with restricted 
mobilities."  

The medical evidence also consists of progress notes 
concerning the veteran's physical therapy for his low back 
condition.  An electrodiagnostic consultation report from a 
VA physical medicine and rehabilitation service, dated 
February 1996, states "physical exam findings suggestive of 
a musculoskeletal pain originating from the lumbar facet 
joints."  The report also shows that the veteran was 
scheduled for a facet joint injection, which subsequent 
reports show was performed in March 1996.  A progress note, 
dated April 1996, shows that the facet block procedure was 
consistent with the veteran's good pain control, that his 
pain decreased from "a 9 to a 3", and that the veteran was 
exhibiting mild pain.  The assessment was a successful facet 
joint injection.  

The evidence does not show residuals of vertebra fracture, 
complete bony fixation of the spine, ankylosis of the spine, 
severe limitation of motion of the spine; pronounced or 
severe intervertebral disc syndrome, severe sacroiliac injury 
or weakness, or severe lumbosacral strain, as contemplated by 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5294 or 5295, 
respectively, so as to contemplate a rating greater than 20 
percent under those criteria.  Thus, a rating greater than 
the 20 percent assigned by the hearing officer is not 
warranted.  

Specifically, a radiographic report dated November 1995 
showed evidence of degenerative disc disease and disc bulges 
at L4-5 and L5-S1, and bilateral facet hypertrophy at the L3-
4, L4-5, and L5-S1 levels without significant neural 
narrowing.  The report from the veterans January 1996 VA 
examination also showed some limitation of motion of the 
veteran's forward flexion at 40 degrees and backward 
extension at 20 degrees.  However, the examiner also found 
that the veteran was self-restricting, that his posture, 
carriage, and gait were normal, as was his low back.  
Moreover, his lateral flexion and rotation were not similarly 
limited.  Additionally, the Board must point out that the 
most recent medical evidence shows that subsequent to a facet 
joint injection, the veteran was only exhibiting mild pain.  
Finally, we note that the examiner noted the veteran's range 
of motion impairment, which included his self restricted 
motion due to pain.  Therefore, we determine that the medical 
evidence does not show that the veteran's low back disability 
is productive of impairment contemplating a rating greater 
than 20 percent.  


II.  Entitlement to an evaluation greater than 10 percent for 
a left elbow disability.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), has been satisfied, with regard to this 
claim.

The veteran was awarded service connection for a left elbow 
disability, in a rating decision dated August 1994, after a 
review of the evidence then of record.  Specifically, the RO 
noted that the veteran's service medical records (SMRs) 
indicated that the veteran suffered injuries to his left 
elbow, which resulted in surgical removal of a spur during 
his active service.  In a subsequent rating action, the RO 
increased the evaluation of the veteran's left elbow 
disability to 10 percent disabling.

As indicated above, the veteran contends that the rating 
currently in effect does not adequately reflect the severity 
of his left elbow disability.  After a review of the record, 
the Board finds that the evidence does not support his 
contentions, and that an increased evaluation is not 
warranted.

The severity of an elbow disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1999), and utilize separate diagnostic 
codes to identify the various disabilities.  
38 C.F.R. Part 4, § 4.130 (1999).

Disabilities of the elbow and forearm are evaluated under 
rating criteria that contemplate elbow ankylosis (Diagnostic 
Code 5205), limitation of forearm flexion (Diagnostic Code 
5206), limitation of forearm extension (Diagnostic Code 
5207), other impairment with flail joint (Diagnostic Code 
5209), impairment of the radius or ulna (Diagnostic Codes 
5210, 5211, and 5212), and impairment of supination or 
pronation (Diagnostic Code 5213).  

As indicated above, the veteran's left elbow disability was 
initially evaluated as bursitis, under Diagnostic Code 5019.  
A note to that rating code essentially states that bursitis 
will be rated on limitation of motion of the affected parts, 
as degenerative arthritis.  Diagnostic Code 5003, which 
contemplates degenerative arthritis, states that where x-ray 
findings establish arthritis, the rating will be based on the 
diagnostic codes for the limitation of motion for the 
specific joint or joints affected.  Where the limitation of 
motion is noncompensable, a rating for 10 percent for 
application of each major joint or minor joint groups is to 
be combined.  Where limitation of motion is absent, and x-ray 
evidence shows that involvement of two major joints or minor 
joint groups is present, a 10 percent rating will be 
assigned.  Where there are also occasional incapacitating 
exacerbations, a 20 percent rating will be assigned.  The 
hearing officer assigned a 10 percent evaluation for the 
swelling of the veteran's elbow under 38 C.F.R. §§ 4.40 and 
4.45(f) (1998).

The report from the veteran's January 1996 examination shows 
that the veteran previously had surgery on his left elbow, 
"what appears to have been a bursectomy," after he had 
persistent swelling in that area.  The examiner found that 
"[there is] still [ ] mild soft tissue swelling at that 
point."  The examiner also indicated that the veteran was 
right handed.  The findings on objective examination state 
that veteran's left elbow has a curvilinear 10-inch scar 
medially, but that mobility is full.  There was some fullness 
at the site of the olecranon bursa, posteriorly.  

There is no evidence showing ankylosis of the elbow, 
limitation of motion, impairment with flail joint, impairment 
of the radius or ulna, or impairment of supination or 
pronation, so as to contemplate a rating greater than 10 
percent under Diagnostic Codes 5205, 5206, 5207, 5209, 5210, 
5211, 5212, or 5213, respectively.

There is also no evidence to show that an increased rating is 
warranted under Diagnostic Code 5219, as the evidence does 
not show limitation of motion or arthritis.  Further, the 
evidence does not show a scar that is tender and painful, or 
that limits function.  In fact, it shows only mild soft 
tissue swelling with full mobility.  In brief, there is no 
medical evidence showing an impairment of the left elbow that 
would contemplate an evaluation in excess of the 10 percent 
assigned by the hearing officer.  Thus, the veteran's claim 
for an increased rating for a left elbow disability is 
denied.  


III.  Entitlement to an increased (compensable) rating for a 
left middle finger disability.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), has been satisfied, with regard to this 
claim.

The veteran was awarded service connection for a left middle 
finger disability, in a rating decision dated August 1994, 
after a review of the evidence then of record.  Specifically, 
the RO noted that the veteran's service medical records 
(SMRs) indicated that the veteran suffered injuries to the 
left hand during his active service.  A noncompensable rating 
was assigned.  

The severity of a middle finger disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998) (hereinafter Schedule).  These criteria are 
based on the average impairment of earning capacity, 38 
U.S.C. § 1155 (West 1991 & Supp. 1999), and utilize separate 
diagnostic codes to identify the various disabilities.  
38 C.F.R. Part 4, § 4.130 (1999).

Disabilities of individual fingers are evaluated under rating 
criteria that contemplate unfavorable and favorable 
ankylosis, at Diagnostic Codes 5224 to 5227.  Ankylosis of a 
major or minor middle finger contemplates a 10 percent rating 
under Diagnostic Code 5226, for either favorable or 
unfavorable ankylosis.  A note preceding the ratings for 
fingers states that in classifying the severity of ankylosis 
and limitation of motion of single and combinations of 
digits, where only one joint of a digit is ankylosed or 
limited in its motion, the determination will be made on the 
basis of whether motion is possible to within 2 inches 
(5.1cms) of the transverse fold of the palm; when so 
possible, the rating will be for favorable ankylosis, 
otherwise it will be for unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5216 (1999).  

The report of the January 1996 VA rating examination shows 
that "the hands evidence no abnormality."  The veteran's 
grip was described as "good in the hands and the opposition 
of the thumb to digit tips is normally held and normally 
perfected.  No abnormal alignment is encountered in the area 
of the right little finger or in the left middle finger."  

A radiology report of the same date shows that a minor focal 
degenerative change was seen in the proximal phalanx of the 
left index finger, otherwise normal hands.

The evidence does not show that the veteran's left middle 
finger is ankylosed or limited in motion so as to contemplate 
a compensable rating under Diagnostic Code 5226.  Although 
the radiographic report found minor degenerative changes in 
the proximal phalanx of the left index finger, the Board 
finds it particularly significant that the veterans' grip was 
described as good, that the examiner found no abnormality of 
the hands, and that no abnormal alignment was found in the 
left middle finger.  Thus, an increased rating for a left 
middle finger disability is not warranted.  


IV.  Entitlement to an increased (compensable) rating for a 
left shoulder disability.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), has been satisfied, with regard to this 
claim.

The veteran was awarded service connection for a left 
shoulder disability, in a rating decision dated August 1994, 
after a review of the evidence then of record.  Specifically, 
the RO noted that the veteran's service medical records 
(SMRs) indicated a history of back pain problems during 
service, and that he experienced left shoulder pain due to 
this condition.  A noncompensable evaluation was assigned.  

The severity of a shoulder disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1999), and utilize separate diagnostic 
codes to identify the various disabilities.  
38 C.F.R. Part 4, § 4.130 (1999).

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  

A radiographic report dated August 1995 found that the 
veteran's shoulders were normal.  The report of the January 
1996 VA rating examination shows that the left shoulder 
evidenced a 4 inch anterior scar.  However, it also shows 
that the veteran forward flexed to 180 degrees, abducted to 
180 degrees, and had combined internal and external rotation 
of 180 degrees.  

In brief, the evidence does not show that the veteran's left 
shoulder manifests ankylosis, any limitation in motion or 
other impairment of the humerus, clavicle or scapula, so as 
to contemplate a compensable rating under Diagnostic Codes 
5200, 5201, 5202 or 5203.  The evidence shows only a well 
healed scar.  It does not show a tender and painful scar, or 
one that limits function.  In fact, the veteran had a full 
range of motion of 180 degrees.  Thus, a rating greater than 
10 percent for a shoulder disability is not warranted, and is 
denied.


V.  Entitlement to service connection for a bilateral hearing 
loss.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis.  
38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303(a), 3.304 (1999).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1999).  

For claims concerning service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection:  
"[I]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (1999).

With regard to whether the requirements for service 
connection for hearing loss as defined in 38 C.F.R. § 3.385 
must be shown by the results of audiometric testing during a 
veteran's period of active military service in order for 
service connection to be granted, the United States Court of 
Veterans Appeals (Court) has held that 38 C.F.R. § 3.385 did 
not prevent a veteran from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet.App. 
87, 89 (1992).  The Court has also held that the regulation 
did not necessarily preclude service connection for a hearing 
loss which first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  

However, as indicated above, there must be an existing 
disability in order for a claim to be well grounded.  An 
audiological evaluation report, dated January 1996, reveals 
that the veteran's had "normal hearing sensitivity and word 
recognition ability" in both his right and left ears.  His 
puretone thresholds were recorded at 0 decibels at the 500 
Hertz frequency, and 5 decibels at the 1000, 2000, 3000 and 
4000 Hertz frequencies for the right ear, and also at 5 
decibels at the 500, 1000, 2000, 3000 Hertz frequencies for 
the left ear, with the puretone threshold being 10 decibels 
at the 4000 Hertz frequency.  

The Board must point out that the veteran does not currently 
exhibit a hearing loss disability.  There is no evidence 
showing that the veteran's puretone thresholds approach 
anything near the requisite 26 decibels or greater in three 
frequencies or 40 decibels or greater in one.  Since one of 
the initial requirements of a well grounded claim is the 
submission of evidence showing evidence of a current 
disability, and since no such evidence has been presented in 
this case, the veteran's claim concerning a hearing loss 
disorder is not well grounded and must be denied. 38 U.S.C. 
§§ 1110, 1131 (West 1991 & Supp. 1999); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).

The Board notes that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C. 
§ 5107(a) (West 1991 & Supp 1999), VA has a duty under 
38 U.S.C. § 5103(a) (West 1991 & Supp. 1999) to advise the 
claimant of the evidence required to complete his 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the supplemental statement 
of the case, together with the Decision of the Board issued 
in conjunction with this appeal, advises the veteran of the 
requirements of a well-grounded claim.  


VI.  Entitlement to service connection for a right little toe 
disability.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), has been satisfied, with regard to this 
claim.

Service connection for a right toe disorder was denied in a 
rating decision dated August 1994.  The veteran contends that 
he currently manifests such a disorder.  To the extent that 
he manifests a scar as a residual of his service, we find 
that service connection is appropriate.  

Service connection may be established for a current 
disability in several ways, including on a "direct" basis.  
38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303(a), 3.304 (1999).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1999).  

The January 1996 VA examination report reveals that the 
veteran "had a small corn treated by Podiatry [during] 
active duty in 1990 in the right little toe... ."  The 
findings of objective examination were "the right small toe 
at the site of the corn has a non-keloid scar measuring 1/4 
inch in diameter."  

As the medical evidence demonstrates that there is currently 
a scar present that is the product of the veteran's active 
service, service connection for this scar is appropriate.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation greater than 20 percent for a 
low back disorder is denied.  

Entitlement to an evaluation greater than 10 percent for a 
left elbow disability is denied.  

Entitlement to an increased (compensable) rating for a left 
middle finger disability is denied.  

Entitlement to an increased (compensable) rating for a left 
shoulder disability is denied.  

Entitlement to service connection for a bilateral hearing 
loss disability is denied.  

Entitlement to service connection for a scar of the right toe 
is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 


